t c memo united_states tax_court carlin bartschi and joyce a bartschi petitioners v commissioner of internal revenue respondent docket no 12729-o1l filed date carlin bartschi and joyce a bartschi pro sese anne w durning for respondent memorandum opinion laro judge petitioners while residing in gilbert arizona petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon petitioners’ property respondent proposed the levy to collect federal income taxes of approximately dollar_figure for _9- dollar_figure for and dollar_figure for currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioners have filed with the court a response to respondent’s motion we shall grant respondent’s motion for summary_judgment and shall impose a dollar_figure penalty against petitioners unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioners filed federal_income_tax returns for and and respondent assessed the federal_income_tax liabilities shown on those returns respondent assessed the liability on date the liability on date and the liability on date on date respondent mailed to petitioners a letter final notice - notice_of_intent_to_levy and notice of ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest as part of their response petitioners challenge as improper a declaration of respondent’s counsel that accompanied respondent’s motion for summary_judgment the declaration describes certain documents contained in respondent’s administrative file all of which were submitted to the court as part of respondent’s motion for summary_judgment we find petitioners’ challenge disingenuous -3- your right to a hearing final notice the final notice informed petitioners of respondent’s intent to levy upon their property pursuant to sec_6331 and petitioners’ right under sec_6330 to a hearing with respondent’s office of appeals appeals enclosed with the final notice was a copy of form request for a collection_due_process_hearing on date petitioners mailed to respondent a form requesting the referenced hearing petitioners attached to the form an explanation of their disagreement with the proposed levy the explanation stated income there was a failure to generate an assessment list there was a failure of the commissioner to certify and transmit the assessment list there was a failure to record the assessment failure to provide record of assessment and failure to send notice of assessment on date the appeals officer sent to carlin bartschi mr bartschi a letter informing him that appeals had scheduled the requested face-to-face hearing for date the appeals officer also sent a copy of this letter to joyce bartschi on date mr bartschi a medical doctor responded to the appeals officer with a letter requesting that appeals reschedule the hearing for the last week of july mr bartschi stated in his letter that he and his wife would be out of town on date mr bartschi also stated in his letter that petitioners could subsequently be requesting an even later hearing date because they were waiting on responses to their requests for records made under the freedom_of_information_act u s c sec_552 records he stated were necessary to prove the disagreements set forth in petitioners’ request for the hearing and anticipating challenging in court a statement by the appeals officer that only an attorney certified_public_accountant or enrolled_agent could represent them at the hearing on date the appeals officer mailed to petitioners a letter stating that the hearing had been rescheduled for date the letter also stated that if petitioners desired the appeals officer would reschedule the hearing for a date before but not after date the letter informed petitioners that the appeals officer would make his determination on the basis of the information in the file if petitioners were unable to attend a face-to-face hearing before date enclosed with the letter were certified transcripts forms certificate of assessments and payments of petitioners’ accounts for and and a copy of circular_230 which the letter stated presents the regulations governing practice before the internal_revenue_service on date mr bartschi responded to the appeals officer’s latest correspondence with a letter requesting again that the appeals officer reschedule the hearing for the last week of july this letter stated that petitioners were anticipating -5- making several freedom of information requests due in part to the documents enclosed with the date letter this letter also stated that petitioners had contacted someone to represent them at the hearing but that this person had not as of yet agreed to represent them and had informed them that he could not represent them until after date appeals never responded to mr bartschi’s date letter or held a face-to-face hearing with either petitioner instead on the basis of the above-mentioned letters and attached documents appeals issued to petitioners on date a notice_of_determination concerning collection action s under sec_6320 and or for and this notice reflected the determination of appeals to sustain the proposed levy and advised petitioners that this court is the proper forum in which to file a petition should petitioners decide to seek judicial review of the determination on date petitioners filed a complaint with the united_states district_court for the district of arizona the court dismissed that complaint on date for lack of subject matter jurisdiction bartschi v tracy aftr 2d ustc par big_number d ariz -6- discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there 1s no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioners have raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after _7- notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of a hearing before appeals and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the event of such a judicial review the court’s standard of review depends on whether the underlying tax_liability is at issue the court reviews a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court reviews other administrative determinations for abuse_of_discretion 114_tc_604 a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b -8- petitioners assert in their petition two allegations of error in the appeals officer’s determination first petitioners argue that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we disagree with this argument sec_6330 does not require the appeals officer to rely upon a particular document eg the summary record itself rather than transcripts of account in order to satisfy this verification requirement kuglin v commissioner tcmemo_2002_51 see also weishan v commissioner tcmemo_2002_88 nor does it mandate that the appeals officer actually give a taxpayer a copy of the verification upon which the appeals officer relied sec_6330 sec_301_6330-1 proced admin regs see also 118_tc_162 given the additional fact that petitioners were actually given copies of the relevant forms which are a valid verification that the requirements of any applicable law or administrative procedure have been met 118_tc_365 mudd v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner petitioners attempted to raise in their response to respondent’s motion for summary_judgment new issues as to the appeals officer’s determination those issues are frivolous moreover they are not properly before the court for decision -9- tcmemo_2002_48 we hold that the assessments were valid kuglin v commissioner supra see also duffield v commissioner tcmemo_2002_53 and the appeals officer satisfied the verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf 117_tc_117 petitioners have not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in forms see mann v commissioner supra second petitioners argue that the appeals officer made his determination without affording them a hearing respondent replies that petitioners were given ample opportunity for a face-to-face hearing because petitioners allege that a hearing under sec_6330 was not properly held the question arises whether this court should remand the case to appeals to hold the hearing such a guestion is the subject of 117_tc_183 there the court declined to remand the case to appeals to hold a hearing at which to consider the taxpayer’s arguments the court stated that the court believed it neither necessary or productive to do so because the only arguments that the taxpayers presented to this court were based on legal propositions which we have previously rejected id pincite --10- the same is true here apart from their contention about being denied a hearing petitioners’ only argument in this proceeding as gleaned from the allegations of error that they set forth in their petition is that the appeals officer did not perform the required verification for the reasons stated above we have rejected that argument in accordance with our firmly established jurisprudence thus as was true in lunsford v commissioner supra and pursuant thereto we consider it neither necessary or productive to remand this case to appeals to hold a hearing we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless we have repeatedly indicated our willingness to impose such penalties in lien and levy review proceedings roberts v commissioner supra moreover we have imposed penalties in such proceedings when the taxpayer raised frivolous and groundless arguments yacksyzn v commissioner supra watson v commissioner tcmemo_2001_213 davis v commissioner tcmemo_2001_87 --11- in accordance with the firmly established law set forth above we conclude that petitioners’ positions in this proceeding are frivolous we also conclude from the facts of this case that petitioners have instituted and maintained this proceeding primarily for delay accordingly pursuant to sec_6673 we require them to pay to the united_states a penalty of dollar_figure we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent we also note that we recognize petitioners’ response to respondent’s motion for summary_judgment as generally a repetition of the same language set forth in similar responses filed in this court by other taxpayers challenging a lien or proposed levy the fact that petitioners are not indifferent to wasting the judiciary’s resources in an attempt to delay the respondent’s collection of their tax_liability is further evidenced by their having commenced an action first in federal district_court petitioners commenced that action there after having received a notice_of_determination which recited that this court not a district_court is the proper forum in which to litigate this matter
